Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-10, 13-14, 16-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN (US 20190091738 A1).
     	Regarding claim 1, CHEN discloses an automobile [0032] (figs. 1-2; 12), comprising:
a passenger compartment (20);
seating components (in 20) [0051] [0037] positioned within the passenger compartment; and
a sanitization system (16, 50, 56) [0031] [0040] positioned within (fig. 1, 16 in 20) the passenger compartment and adapted to sanitize surfaces (22) [0078] [0037] within the passenger compartment and surfaces of the seating components (in 20) within the passenger compartment [0031]
(figs. 1-3; 16, 50, 56, 52, 20, 18, 14); 
[0020]
[0031-0032]
[0031 Note UV-C light covers the range of 100–280 nm.]
[0037-0040]
[0044] 
[0051] [0055]
[0079] 
[0088] 
(reference’s claim 14).
  
     	Regarding claim 13, CHEN discloses a method of sanitizing surfaces (22) [0078] [0037] within a passenger compartment (20) and surfaces of seating components (in 20) [0051] [0037] within the passenger compartment of an automobile [0032] (figs. 1-2; 12), comprising:
activating a sanitization system (16, 50) [0031] [0040] when at least one of a plurality of operating conditions exists [0020 note windows open or closed state] [0088] [0031 Note environmental sensor data] and when there are no passengers [0031] within the passenger compartment (in 20), wherein the sanitization system (16, 50) [0031] [0040] is mounted within the interior of the passenger compartment (in 20) and includes at least one ultraviolet light fixture (50, 56’s) [0040] adapted to project ultraviolet light [0031] onto surfaces (22) [0078] within the passenger compartment and surfaces (22) [0078] of the seating components (in 20) [0051] within the passenger compartment (in 20)
(figs. 1-3; 16, 50, 56, 52, 20, 18, 14); 
 [0020]
[0031-0032]
[0031 Note UV-C light covers the range of 100–280 nm.]
[0037-0040]
 [0044] 
[0051] [0055]
 [0079] 
[0088] 
(reference’s claim 14).
 
     	Regarding claim 2, CHEN discloses that the sanitization system (16, 50) [0031] [0040] includes at least one ultraviolet light fixture (50, 56’s) [0040] adapted to project ultraviolet light onto surfaces (22) [0078] within the passenger compartment (in 20) and surfaces of the seating components (in 20) [0051] within the passenger compartment.
     	Regarding claim 3, CHEN discloses that a controller (14) [0031] in communication with sensors (18, 50, 53) [0078] within the automobile and adapted to activate the sanitization system (16, 50) [0031] [0040] when at least one of a plurality of operating conditions exists [0020 note windows open or closed state] [0088] [0031 Note environmental sensor data] and when there are no passengers [0031] within the passenger compartment (in 20).
     	Regarding claim(s) 4 and 14, CHEN discloses that the sanitization system (16, 50) [0031] [0040] is adapted to activate when the automobile has completed a trip [0055], and when there are no passengers [0031] within the passenger compartment (in 20) 
[0055 Note a user, via mobile devoice 70, can activate sanitization via computer 14 when car 12 has completed a trip before the user uses 12 as an autonomous taxi].

     	Regarding claim(s) 6 and 16, CHEN discloses that the sanitization system (16, 50) [0031] [0040] is adapted to activate when a passenger has requested sanitization [0055] prior to using the automobile, and when there are no passengers [0031] within the passenger compartment (in 20) 
[0055 Note a user, via mobile devoice 70, can activate sanitization via computer 14].
     	Regarding claim(s) 7 and 17, CHEN discloses that the sanitization system (16, 50) [0031] [0040] is adapted to activate when the automobile is in a maintenance mode [0055 note as requested by a user via mobile device 70, for sterilization], and when there are no passengers [0031] within the passenger compartment (in 20) 
[0055 Note a user, via mobile devoice 70, can activate sanitization (i.e. a cleaning “maintenance mode” to maintain a clean state) via computer 14 when car 12 has completed a trip before the user uses 12 as an autonomous taxi].

     	Regarding claim 9, CHEN discloses that 9. The automobile of claim 8, wherein the sanitization system (16, 50, 56) [0031] [0040] includes a plurality of ultraviolet light arrays (16, 50, 56) [0031] [0040], each ultraviolet light array comprising a plurality of ultraviolet light fixtures (50, 56’s) [0040].
     	Regarding claim 10, CHEN discloses that wherein each of the plurality of ultraviolet light fixture (16, 50, 56) [0031] [0040] within each of the plurality of ultraviolet light arrays is an ultraviolet light emitting diode (16, 50, 56) [0031] [0038-0040] adapted to emit ultraviolet light having a wavelength that is between approximately 200 nanometers and approximately 280 nanometers [0031 Note UV-C light covers the range of 100–280 nm.];

     	Regarding claim 20, CHEN discloses that the automobile is a rideshare vehicle accessible [0055 Note autonomous taxi] by customers through an on-line application [0055 Note via mobile device/cell/smart phone 70], the method further including:
designating the automobile as unavailable when the sanitization system (16, 50) [0031] [0040] is active [0055]; and designating the automobile as “available” when the sanitization system is no longer active 
[0055 Note the user can select to use the taxi after it is cleaned, therefore 12/the taxi is/would be “available” for use after cleaning and not before]. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over CHEN (US 20190091738 A1) in view of KAI et al. (US 20190232944 A1).
Regarding claims 5 and 15, CHEN discloses wherein the automobile is one of a 
     	But CHEN fails to disclose wherein the automobile is one of a hybrid automobile and an electric automobile, adapted to being charged.
    	KAI, however, discloses [0003] a hybrid automobile and an electric automobile, adapted to being charged [0003] and that the charging is carried out based upon an occupant’s scheduling of it [0003].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the unoccupied car sanitization system/invention of CHEN, with a hybrid automobile and an electric automobile, adapted to being charged that charges when it’s not occupied, as taught by KAI, for the use of known technique (sanitization of an unoccupied generic car) to improve similar cars (electric car being charged) in the same way (i.e. by sanitization the interior to prevent contamination).

2.	Claim(s) 8, 11-12  and 18-19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over CHEN (US 20190091738 A1) in view of LINE et al. (US 11040601 B2).
     	Regarding claim 12, CHEN discloses an automobile [0032] (figs. 1-2; 12), comprising:
an interior compartment (in 20);
a sanitization system (16, 50) [0031] [0040] positioned within the interior compartment and adapted to sanitize surfaces [0037] within the interior compartment (in 20);
a controller (14) [0031] in communication with sensors (18, 52) [0031] [0044] within the automobile and adapted to activate the sanitization system when at least one of a plurality of operating conditions exists [0020 note windows open or closed state] [0088] [0031 Note environmental sensor data] and when there are no passengers present [0031] within the interior compartment, and to 
the sanitization system (16, 50) [0031] [0040] including a plurality of ultraviolet light arrays (50’s, 56’s) [0038-0039], each ultraviolet light array (50) comprising a plurality of ultraviolet light fixtures (56’s) , wherein each of the plurality of ultraviolet light fixtures is an ultraviolet light emitting diode (56’s) [0038-0039] adapted to emit ultraviolet light having a wavelength that is between approximately 200 nanometers and approximately 280 nanometers [0031 Note UV-C light covers the range of 100–280 nm.];
at least one of the plurality of ultraviolet light arrays (50, 56) adapted to 
(figs. 1-3; 16, 50, 56, 52, 20, 18, 14); 
 [0020]
[0031-0032]
[0031 Note UV-C light covers the range of 100–280 nm.]
[0037-0040]
 [0044] 
[0051] [0055]
 [0079] 
[0088] 
(reference’s claim 14).
     	But CHEN fails to disclose wherein the automobile is adapted to lock all doors; and at least one of the plurality of ultraviolet light arrays adapted to articulate when the sanitization system is active to re-direct the ultraviolet light being emitted to multiple targeted areas within the interior compartment.
 LINE, however, discloses a car sterilization system ((figs. 1-10, 30) that has a UV light (44) and a controller (26) that locks the doors (fig. 7, 24), closes the windows (22) and determines that the car is unoccupied (38) before sterilization begins (via 44, 40, and/or 42) (col. 7, line 17 to col. 8, line 67) and
at least one of the plurality of ultraviolet light arrays adapted to articulate when the sanitization system is active to re-direct the ultraviolet light being emitted to multiple targeted areas within the interior compartment (col. 9, lines 10-67) (fig. 13, controller 26 , UV lights 124a-124e); 
	(fig. 8; 92, 94, 96, 98);
(col. 7, line 17 to col. 8, line 67)
 (fig. 13, controller 26 , UV lights 124a-124e)
(col. 9, lines 10-67)
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of CHEN, with wherein the automobile is adapted to lock all doors before/during sterilization and with articulatable and re-directable UV lights, as taught by LINE, to use as preventative safety measurement to prevent people/animals inside and/or outside from being exposed to harmful UV light and/or ozone and to use as a substitution of one known UV light source configuration (static position)  for another (i.e. for repositionable UV lights) to obtain predictable multiple /selectable target area UV irradiation and sterilization results.

 
Regarding claims 8 and 18, CHEN discloses wherein the automobile is adapted to 
     	But CHEN fails to disclose wherein the automobile is adapted to lock all doors.
    	LINE, however, discloses a car sterilization system ((figs. 1-10, 30) that has a UV light (44) and a controller (26) that locks the doors (fig. 7, 24), closes the windows (22) and determines that the car is unoccupied (38) before sterilization begins (via 44, 40, and/or 42) 
	(fig. 8; 92, 94, 96, 98);
(col. 7, line 17 to col. 8, line 67).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of CHEN, with wherein the automobile is adapted to lock all doors before/during sterilization, as taught by LINE, to use as preventative safety measurement to prevent people/animals inside and/or outside from being exposed to harmful UV light and/or ozone.

Regarding claim 11, CHEN discloses wherein at least one of the plurality of ultraviolet light arrays (50, 56) is adapted to 
and regarding claims 19, CHEN discloses wherein the sanitization system (16, 50) [0031] [0040] includes a plurality of ultraviolet light arrays (16, 50, 56) [0031] [0040], each ultraviolet light array comprising a plurality of ultraviolet light emitting diodes (16, 50, 56) [0031] [0038-0040] adapted to emit ultraviolet light having a wavelength that is between approximately 200 nanometers and approximately 280 nanometers [0031 Note UV-C light covers the range of 100–280 nm.];, and 
at least one of the plurality of ultraviolet light arrays (16, 50, 56) [0031] [0040] is adapted to 
     	But CHEN fails to disclose wherein at least one of the plurality of ultraviolet light arrays adapted to articulate when the sanitization system is active to re-direct the ultraviolet light being emitted to multiple targeted areas within the interior compartment.
 LINE, however, discloses a car sterilization system ((figs. 13) that has a UV lights (124a-124e), a controller (26) and 
at least one of the plurality of ultraviolet light arrays adapted to articulate when the sanitization system is active to re-direct the ultraviolet light being emitted to multiple targeted areas within the interior compartment (col. 9, lines 10-67) (fig. 13, controller 26 , UV lights 124a-124e); 
	(fig. 8; 92, 94, 96, 98);
(col. 7, line 17 to col. 8, line 67)
 (fig. 13, controller 26 , UV lights 124a-124e)
(col. 9, lines 10-67)
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of CHEN, with articulatable and re-directable UV lights, as taught by LINE, to use as preventative safety measurement to prevent people/animals inside and/or outside from being exposed to harmful UV light and/or ozone and to use as a substitution of one known UV light source configuration (static position)  for another (i.e. for repositionable UV lights) to obtain predictable multiple /selectable target area UV irradiation and sterilization results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881